DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 08 April 2021.
Claims 1-17 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 2 recites auditing the evaluation of the borrower's loan by confirming the plurality of financial transactions using their unique identifiers. However, “auditing” is not sufficiently described in the specification to convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 8 recites wherein the exception is duplication within the plurality of data.  However, the “exception is duplication” within the plurality of data is not sufficiently described in the specification to convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 & 13 recites the limitation "the trade line" in the first line.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of evaluating a borrower’s loan risk without significantly more. 
The claim(s) recite(s) aggregate records of a plurality of financial transactions, wherein each record of a financial transaction comprises a unique identifier associated with the transaction; estimating the aggregated transaction data in an algorithm the income or assets of an applicant in an evaluation of credit risk; confirming exceptions by electronically collecting additional data and iteratively applying the algorithm; providing the evaluation of the borrower's loan risk to a recipient that is considering whether to extend a loan to the borrower; and electronically and graphically reporting the lending risk to the user in real time. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of using a network-connected server and a computer of claim 12 are recited at a high level of generality.  The generic server limitation and the generic computer limitation are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Claim 12 & 17 are rejected for the same reason as described above for disclosing similar subject matter.
Dependent claims 2-11 and 13-16 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 & 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basch et al. US 6,119,103 in view of Birkhead et al. US 2003/0120591 A1, hereafter Birkhead.
Claim 1
Basch discloses:
using a network-connected server to aggregate records of a plurality of financial transactions, wherein each record of a financial transaction comprises a unique identifier associated with the transaction (column 7, lines 30-44);

confirming exceptions by electronically collecting additional data and iteratively applying the algorithm (column 9, lines 4-14, column 11, lines 27-33 & column 14, lines 54-58);
providing the evaluation of the borrower's loan risk to a recipient that is considering whether to extend a loan to the borrower (column 3, lines 56-62); and
electronically and graphically reporting the lending risk to the user in real time (column 3, lines 56-62 & column 18, lines 47-54).

Basch does not disclose the following, however Birkhead does:
estimating the aggregated transaction data in an algorithm the income or assets of an applicant in an evaluation of credit risk (para. 0042);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Birkhead with the technique of Basch to increase the speed and convience to the customer who is seeking an immediate response.  Therefore, the design incentives of increased speed and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claim 2
Basch discloses:
auditing the evaluation of the borrower's loan by confirming the plurality of financial transactions using their unique identifiers (column 10, lines 38-44).

Claim 3
Basch and Birkhead discloses the limitations as shown in the rejection of Claim 1 above.  Basch does not disclose the limitation of wherein the trade line of the borrower comprises financial information selected from the group consisting of: rent payment history; mortgage payment history; and utility payment history. However, Birkhead, in Paragraph 0042 discloses “At 304, income information associated with the customer is estimated. For example, mortgage information associated with the customer may be determined by a credit rating service (e.g., it may be determined that customer has a $200,000 mortgage on his or her home). The mortgage information may then be used to estimate the customer's income (e.g., people who have a $200,000 mortgage may typically have incomes of at least $50,000 per year). The estimation may be based on, for example, a formula or a table of mortgage values and associated yearly incomes.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Birkhead with the technique of Basch to increase the speed and convenience to the customer who is seeking an immediate response.  Therefore, the design incentives of increased speed and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	
 Claim 4
 Basch discloses:
wherein the unique identifier comprises a financial institution transaction identifier established according to the open financial exchange specification (column 7, lines 30-44).	

Claim 5
Basch discloses:
receiving a request for the evaluation of the borrower's creditworthiness (column 5, lines 30-45).

Claim 6
Basch discloses:
wherein the records of the plurality of financial transactions are aggregated on a continual basis, whereby the evaluation of the borrower's creditworthiness is prepared using previously obtained and stored records of at least a portion of the plurality of financial transactions (column 8, lines 13-29).

Claim 7
Basch discloses:
the records of the plurality of financial transactions are assigned unique identifiers (column 7, lines 30-44).

Claim 8
Basch discloses:
wherein the exception is duplication within the plurality of data (column 14, lines 45-53).

Claim 9
Basch discloses:
wherein the aggregated transaction data is selected from a group consisting of employers, financial institutions, mortgage lenders, credit card bureaus, credit reporting bureaus, financial aggregators, securities firms, and investment firms (column 8, lines 30-33).

Claim 10
Basch discloses:
wherein the aggregated transaction data comprises at least one of asset data, debt data, income data, expense data, credit report data, employment data, or identity data (column 8, lines 2-7).

Claim 11
Basch discloses:
wherein providing the evaluation of the borrower's creditworthiness comprises transmitting the evaluation over a network to a recipient computer system selected from a loan originator computer system (column 19, lines 7-9).

Claim 17
Basch discloses:
using a network-connected aggregation server operatively connected to a plurality of network-connected financial institution servers to utilize a borrower's access information to log in to multiple of the network-connected financial information servers and to aggregate records on a continual basis, of a plurality of financial transactions from the multiple of the network- connected financial institution servers (column 10, lines 33-37), 
wherein each aggregated record of a financial transaction provided by a first one of the financial institution servers comprises a unique transaction identifier associated with the transaction (column 10, lines 33-37 & column 7, lines 30-44), 
wherein each aggregated record of a financial transaction provided by a second one of the financial institution servers also comprises a unique transaction identifier associated with the transaction and wherein at least one of the aggregated records provided by the second one of the financial institution servers comprises a record of a financial transaction corresponding to a record of a financial transaction provided by the first one of the financial institution servers, the unique transaction identifier for each aggregated record of a financial transaction being identical between records of the same transaction stored on more than one financial institution server (column 10, lines 38-44 & column 11, lines 28-33);

storing the aggregated records of the plurality of financial transactions on a storage medium of the network-connected aggregation server (column 7, lines 30-44);

receiving a request for an evaluation of a borrower's creditworthiness at the network- connected aggregation server (column 5, lines 30-45);

in an evaluation of a borrower's creditworthiness in an algorithm that evaluates the aggregated transaction data relative to spending habits of an average person having a set income or a set amount of assets, whereby the evaluation of the borrower's creditworthiness is prepared using previously obtained and stored records (column 5, lines 30-41); and
providing the evaluation of the borrower's creditworthiness to a recipient that is considering whether to extend a loan to the borrower within at most one day of a request for the evaluation of the borrower's creditworthiness (column 13, lines 40-49).

Basch does not disclose the following, however Birkhead does:
using, at the network-connected aggregation server, the stored aggregated records of the plurality of financial transactions to estimate the income or assets of an applicant (para. 0042 & 0046)

It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Birkhead with the technique of Basch to increase the speed and convience to the customer who is seeking an immediate response.  Therefore, the design incentives of increased speed and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basch in view of Schaffer et al. US 2006/0259420 A1, hereafter Schaffer.
Claim 12
Basch discloses:
(a) receiving, at a computer, a request for the certified aggregated transaction data from a user over a computer network, wherein the request is received by the certifying entity that executes instructions independently from the user on a remote server (column 10, lines 33-37);

(b) electronically collecting records of a plurality of financial transactions connected with the borrower from at least one financial source over the computer network and the Internet, wherein (1) the data is collected through the computer network and is asset data, debt data, income data, expense data, credit report data, employment data, or identity data and (11) the data is collected by the certifying entity (column 10, lines 33-37 & column 8, lines 2-7);

(c) transforming the financial account data into a desired format (column 10, lines 33-37);

(d) validating the plurality of financial transactions by applying an algorithm to the plurality of financial transactions to identify exceptions, wherein the exceptions indicate incorrect data or lending risk, wherein (1) the algorithm validates the data using a pattern of risk and is a plurality of financial rules: and (11) the certifying entity defines the algorithm to assess a borrower's creditworthiness (column 9, lines 4-13 & column 11, lines 1-17);
Basch does not disclose the following, however Schaffer does:

(e) confirming the exceptions by electronically collecting additional data and iteratively applying the algorithm to the additional data, wherein the additional data is financial data specific to the borrower, wherein the algorithm applies additional rules to the additional data to confirm the exception (para. 0027);

(f) marking the exceptions, after step as valid exceptions when output of the algorithm validates the exceptions  (para. 0027); and

(g) electronically and graphically reporting the lending risk to the user in real time  (para. 0027).

It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch to identify and reconcile differences in data collected.  Therefore, the design incentives of identify and reconcile differences in data collected provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 13
Basch and Schaffer discloses the limitations as shown in the rejection of Claim 1 above.  Basch does not disclose the limitation of wherein the trade line of the borrower comprises financial information selected from the group consisting of: rent payment history; mortgage payment history; and utility payment history. However, Schaffer, in Abstract discloses “A system and method for performing an automated regulatory compliance assessment of electronic settlement statement data for a mortgage loan that is extracted from textual or electronic documentation or entered through an electronic data entry portal.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Schaffer with the technique of Basch to identify and reconcile differences in data collected.  Therefore, the design incentives of identify and reconcile differences in data collected provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 14
 Basch discloses:
wherein the aggregated transaction data comprises at least one of asset data, debt data, income data, expense data, credit report data, employment data, or identity data (column 8, lines 2-7).

Claim 15
 Basch discloses:
the records of the plurality of financial transactions are assigned unique identifiers (column 7, lines 30-44).

Claim 15
 Basch discloses:
wherein the records of the plurality of financial transactions are aggregated on a continual basis, whereby the evaluation of the borrower's creditworthiness is prepared using previously obtained and stored records of at least a portion of the plurality of financial transactions (column 8, lines 13-29).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-9 of US Patent No. 10,769,723 B2 & claims 1-18 of US Patent No. 8,762,243. Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-17 are generic to all that is recited in Claims 1-9 of US Patent No. 10,769,723 B2 & claims 1-18 of US Patent No. 8,762,243. That is, Claims 1-9 of US Patent No. 10,769,723 B2 & claims 1-18 of US Patent No. 8,762,243 falls entirely within the scope of claims 1-17 or, in other words, claims 1-17 are anticipated by Claims 1-9 of US Patent No. 10,769,723 B2 & claims 1-18 of US Patent No. 8,762,243. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619